Citation Nr: 0601453	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-32 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for multiple sclerosis.

3.  Entitlement to service connection for bronchitis/sinus 
condition.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1944 to 
October 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for malaria, 
multiple sclerosis, and bronchitis/sinus condition.

The issue of service connection for multiple sclerosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Malaria was not diagnosed within one year of discharge 
from service; nor is it presently shown.

2.  The competent medical evidence of record does not show 
any in-service treatment for bronchitis/sinus condition; nor 
is a present condition shown.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by service, nor 
may its incurrence or aggravation therein be presumed.  38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Bronchitis/sinus condition was not incurred in service; 
nor is it presently shown.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a November 2002 VA letter, 
prior to the December 2002 rating decision.  The veteran was 
notified of the evidence necessary to substantiate service 
connection claims for malaria and bronchitis/sinus condition.  
The RO also notified the veteran of the responsibilities of 
VA and the veteran in developing the record.  Specifically, 
the RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA of any additional information or 
evidence, so that VA could help by getting that evidence.  

The Board notes that the November 2002 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

In the December 2002 rating decision, September 2003 
statement of the case, and the May 2005 supplemental 
statement of the case, the RO notified the veteran of the 
laws and regulations pertaining to service connection, and 
provided a detailed explanation why service connection was 
not warranted for malaria and bronchitis/sinus condition 
under the applicable laws and regulations based on the 
evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes partial service 
medical records, VA medical records dated from October 2002 
to May 2005, and private medical records dated in December 
2003 and February 2004.  The veteran stated in October 2002 
that he received treatment for his malaria at the VA Medical 
Center in Brooklyn, New York, which is not reflected in the 
claims file.  Additionally, in November 2002, the National 
Personnel Records Center indicated that military records for 
Philippine service were fire-related and that the information 
requested could not be reconstructed.  The Board recognizes 
that it has a heightened obligation to assist the veteran in 
the development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government 
are presumed to have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  In November 2002, the 
RO made a request to the VA New York Harbor Healthcare System 
for any available records, but received a response in 
December 2002 that upon a complete search of the files, the 
records could not be located.  The RO subsequently made a 
formal finding of unavailability of federal records in August 
2005, listing its efforts to obtain records and determining 
that the service medical records and VA Medical Center 
Brooklyn records were unavailable for review.  The RO 
notified the veteran of its formal finding and gave the 
veteran an additional 10 days to submit any available 
records.  The veteran responded that he did not have the 
missing records.  The Board finds that, based on the RO's 
efforts and the responses from the service department and the 
VA New York Harbor Healthcare System, it is reasonably 
certain that the veteran's service medical records are no 
longer available and that the VA medical records either are 
unavailable or do not exist.  As such, further efforts to 
obtain these records would be futile.  38 U.S.C.A. § 
5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Thus, the Board finds that reasonable efforts have been made 
to obtain all available evidence.  Moreover, there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

As discussed below, there is no evidence that malaria or a 
bronchitis/sinus condition was incurred in or aggravated by 
service.  Under these circumstances, the VCAA's duty to 
assist doctrine does not require that the veteran be afforded 
medical examination.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  In 
this regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.




Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

I.  Malaria

The veteran seeks service connection for malaria.  He stated 
that in 1945 in the island of Panay in the Philippines, he 
had an attack of malaria.  He recalled that he was given an 
extra tablet of the Atabrine he already was taking and that 
subsequently his malaria attacks were mild.  He also stated 
that after discharge he had a very bad malaria attack at his 
home in Brooklyn, New York and that his fever was extremely 
high and he had terrible chills.  He indicated that his 
doctor told him no one gets malaria in Brooklyn.  The veteran 
also stated that no one knew how to treat malaria in New York 
and that he still gets mild attacks once or twice a year.  
His wife submitted a statement that when they met he told her 
many war stories, including how he had malaria in the 
service.  She recalled him telling her that everyone had 
malaria and was treated with Atabrine tablets.  She noted 
that he also told her he had malaria attacks when he got out 
of service and would get high temperatures and cold sweats 
and that a doctor in Brooklyn could not believe one could get 
malaria in Brooklyn.  In sum, the veteran contends that he 
currently has malaria, which is directly related to his 
service, thus entitling him to disability compensation.

The service medical records are negative for any treatment 
for malaria.  The Board recognizes that the National 
Personnel Records Center indicated that the medical records 
pertaining to the veteran's Philippine service were destroyed 
by fire; however, even if the veteran had been treated for 
malaria in service, by the end of service in September 1946, 
the discharge examination report specifically indicates no 
malaria.  As such, the evidence does not show direct 
incurrence of malaria.

Additionally, the evidence does not show service connection 
for malaria is warranted on a presumptive basis.  Where a 
veteran served ninety days or more during a period of war and 
certain tropical diseases, including malaria, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
The veteran's DD-Form 214 shows he served in battles and 
campaigns in the Philippine Islands and was awarded, in 
pertinent part, the Philippines Liberation Ribbon.  Thus, 
service in a tropical region has been shown.  However, the 
record does not show any treatment for malaria within one 
year after service, or for any time thereafter.

Additionally, none of the remaining medical records show 
probative evidence of treatment for malaria or any residuals.  
A June 2004 QTC medical record shows a malaria smear was 
performed and no plasmodium was seen.  The diagnosis was 
resolved malaria.  The Board notes that an October 2002 VA 
medical record indicates a past medical history of malaria 
for many years, with exacerbations one to two times per year; 
and a February 2003 VA medical record notes that malaria was 
incurred in service in the Philippines.  However, as stated, 
none of the medical evidence in service or after service 
reflects any treatment for malaria.  As such, these findings 
are considered solely based on the veteran's reported 
history, and are not probative to the issue of service 
connection.     

Although the veteran argues that he has malaria as a result 
of his service, this determination is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which does not show 
any in-service treatment for malaria, or any current findings 
or residuals.

In sum, the Board finds that the preponderance of the 
evidence is against the claim; and the claim of service 
connection for malaria is denied.  In making this decision, 
the Board has considered the benefit-of-the-doubt-doctrine.  
However, as the evidence is not equibalanced, in this regard, 
the benefit-of-the-doubt-doctrine does not apply.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Bronchitis/sinus condition

The veteran seeks service connection for bronchitis/sinus 
condition.  

The service medical records are negative for any treatment or 
diagnosis of bronchitis/sinus condition.  

Additionally, there are no treatment records after service 
indicating bronchitis/sinus condition.  An April 2003 VA MRI 
report includes an incidental note of a large left maxillary 
sinus mucus retention cyst.  However, a May 2004 QTC 
examination report shows the nasal septum was midline, with 
no evidence of perforation.  The lungs had good air movement; 
normal symmetric breath sounds; no rales, rhonchi, or 
wheezes; and expiratory phase was within normal limits.

As there is no evidence of an in-service incurrence of 
bronchitis/sinus condition and no evidence of a current 
diagnosis, the Board finds that the preponderance of the 
evidence is against the claim.  Although the veteran asserts 
that he has bronchitis/sinus condition as a result of his 
service, this determination is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record, which does not show any in-
service treatment for bronchitis/sinus condition, or any 
current findings or residuals.

In sum, the claim of service connection for bronchitis/sinus 
condition is denied.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine.  However, as 
the evidence is not equibalanced, in this regard, the 
benefit-of-the-doubt-doctrine does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for malaria is denied.

Entitlement to service connection for bronchitis/sinus 
condition is denied.


REMAND

The veteran submitted a November 2002 medical history form 
indicating that he had received treatment from Kaiser 
Permanente in 1953 for his multiple sclerosis.  He later 
stated in January 2004 that he had attacks of blindness at 
this time and that one doctor from Kaiser indicated that 
multiple sclerosis might be the reason.  A January 2004 
Decision Review Officer conference report notes that the 
veteran had been treated at Kaiser for his multiple sclerosis 
since 1953, but when he asked Kaiser for these treatment 
records, Kaiser told the veteran the records could not be 
found.  A March 2004 VA memorandum also notes that Kaiser 
indicated that they only kept records for five years.  There 
are two medical opinions dated in December 2003 and February 
2004 from private doctors at Kaiser, but the record does not 
reflect any other treatment from Kaiser.  As VA is on notice 
that evidence of treatment dating back to 1953, or at least 
within the last 5 to 10 years, exists and may be pertinent to 
the service connection claim for multiple sclerosis, VA must 
attempt to obtain these records.  See 38 C.F.R. § 
3.159(c)(1),(2) (2005).

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should contact Kaiser 
Permanente and request any available 
records for the veteran dating back to 
1953, or at least within the last 10 
years.  The AMC should use the Kaiser 
number provided on the November 2002 
medical history form, which the veteran 
indicated pertained to treatment 
received in 1953 at a Kaiser hospital in 
California.  The veteran also stated 
that his current treatment is received 
from the Kaiser in Woodland Hills.  If 
necessary, the AMC should obtain 
additional identifying information from 
the veteran before requesting the 
records.  The AMC should indicate in its 
request that a response is necessary.  
All attempts to secure the requested 
evidence, as well as any records 
obtained, should be associated with the 
claims file.  If, after making 
reasonable efforts to obtain the above-
named records, the AMC is unable to 
secure same, the AMC must notify the 
veteran and (a) identify the specific 
records the AMC is unable to obtain; (b) 
briefly explain the efforts that the AMC 
made to obtain those records; and (c) 
describe any further action to be taken 
by the AMC with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  The AMC should contact the veteran 
and request that he submit any evidence 
he might have that pertains to his 
multiple sclerosis disability, including 
any billing records, or records of his 
receiving a wheel chair or perhaps a 
disability license from the Department 
of Motor Vehicles.  All attempts to 
secure the requested evidence, as well 
as any records obtained, should be 
associated with the claims file.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claims for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


